DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-16, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the recitation “the surface of a collapsed hemisphere; the surface of a collapsed spherical cap; or a convex shape comprising at least a collapsed spherical segment.” renders the claim vague and indefinite because it is unclear which particular shape is being claimed.  Applicant’s disclosure does not provide a special definition for these terms to determine the scope of the claim.  It is suggested that Applicant recite that the measuring head has sections which are collapsed towards the axis of the measuring head such that an outer surface of the measuring head is not hemispherical. 
In claim 7, the recitation “convex shape comprising at least a collapsed spherical segment” renders the claim vague and indefinite because it is unclear what shape is being claimed by a collapsed spherical segment.  Applicant’s disclosure does not provide a special definition for this term.  
Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen (US 7331965) in view of Matsen (US 5779710). 
Nielsen discloses a measuring instrument 1 with an adapter 2, the adapter having a connector 4 and a measuring head 14 with a hemispherical surface 5.  The connector 4 has axially extending slots 6 which divide the connector 4 into a number of legs 7. The measuring head 14 includes a hemispherical surface S divided into a number of sections so that each part is connected with one leg 7 of the connector 4. Each section has a convex or hemispherical shape.  Measuring head 14 is provided an axially through-going conical bore 8 which interacts with the actuation rod 10 of the measuring unit 3 (Figs. 1-8 and cols. 9 and 10). 
Nielsen discloses all elements of the claimed invention except for windows or through holes. 
It is well known to provide visualization openings or through holes or windows 34 in a hemispherical gauge to determine whether contact with the natural articular surface is optimal, as evidenced by Matsen (Fig. 4 and supporting text). 
Therefore, it would have been recognized by one of ordinary skill in the art that applying the known technique of providing visualization openings or windows, as taught by Matsen, to the Nielsen shell would have yielded predictable results, i.e., proper use of the instrument by ensuring optimal contact with the underlying articular surface. 

Response to Arguments
Applicant's arguments have been considered by the Examiner and are addressed in this action.  Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 over Nielsen in view of Matsen are not persuasive.  The measuring head of Nielsen is clamped in the acetabulum.  Matsen teaches windows in a hemispherical gauge to ensure contact with an articular surface is optimal.  It is the Examiner’s position that a person of ordinary skill in the art would have been motivated to provide windows in the Nielsen measuring head to ensure optimal contact with the acetabulum has been established. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

January 15, 2022

/Anu Ramana/Primary Examiner, Art Unit 3775